                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-00612-RJC-DSC


 WILL SUMMERS JR et. al.,                      )
                                               )
                   Plaintiffs,                 )
                                               )
 v.                                            )
                                               )                   ORDER
 CITY OF CHARLOTTE,                            )
                                               )
                   Defendant.                  )



       THIS MATTER is before the Court on “Plaintiffs’ Motion to Compel the Depositions of

Mayor Vi Lyles and City Manager Marcus Jones” (document # 51) and the parties’ briefs and

exhibits.

        Plaintiffs have made a sufficient showing that Mayor Lyles and City Manager Jones

possess discoverable information. Accordingly, the Court will grant the Motion to compel their

depositions.

       IT IS HEREBY ORDERED that:

       1. “Plaintiffs’ Motion to Compel the Depositions of Mayor Vi Lyles and City Manager

            Marcus Jones” (document # 51) is GRANTED. Within thirty days of this Order,

            Mayor Lyles and City Manager Jones will appear for depositions at a date and time

            convenient to all parties.

       2. The Clerk is directed to send copies of this Order to the parties’ counsel and to the

            Honorable Robert J. Conrad, Jr.




       Case 3:18-cv-00612-RJC-DSC Document 56 Filed 04/13/21 Page 1 of 2
SO ORDERED.
                        Signed: April 13, 2021




Case 3:18-cv-00612-RJC-DSC Document 56 Filed 04/13/21 Page 2 of 2
